Citation Nr: 0723460	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  03-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over this appeal was 
subsequently transferred to the RO in Montgomery, Alabama.

This case was previously before the Board in February 2006, 
at which time the Board remanded the issue on appeal to the 
Agency of Original Jurisdiction (AOJ) for additional 
development.  The matter has since been returned to the Board 
for appellate review.

For the reasons set forth below, the appeal is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The record reflects that on July 29, 2005, the veteran filed 
a VA Form 9, through his accredited representative and at the 
AOJ, indicating his desire for a Board hearing for all of the 
issues discussed above.  A June 26, 2007 memorandum from the 
veteran's accredited representative clarified that the 
veteran continues to desire a Board Hearing to be held at the 
RO. 

On these facts, the Board finds that there remains an 
outstanding request for a Travel Board hearing. Pursuant to 
38 C.F.R. §§ 20.700, 20.703 (2006), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person. See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings, a 
remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans Law 
Judge, pursuant to the veteran's July 2005 
request.  The RO should notify the veteran 
of the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2006).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




